Agenda: see Minutes
Mr President, I would like to address a very brief request to you as President of this House. I should like you to ask the Mayor of Moscow, Mr Luzhkov, for clarification on the treatment of two MEPs - Mr Cappato and myself; a member of the German Bundestag, Mr Volker Beck, and a member of the Italian Parliament, Ms Vladimir Luxuria, on 27 May.
On the occasion of a peaceful action for equal rights for gay people, we wanted to hand over a letter to the Mayor of Moscow signed by nearly 50 Members of this House. Mr Cappato, Mr Beck and an ALDE Group official were violently attacked by hooligans and then arrested by the Russian police. Two of the Russian activists who were arrested are here today - Mr Nikolaj Aleksejev and Mr Nikolaj Khramov. The police equally failed to protect Ms Luxuria and myself from an angry crowd and the police stood by watching as other activists were beaten up by thugs, skinheads and even priests.
As Members of Parliament not engaged in any illegal activity, we would expect the Russian authorities to protect us against violent criminals, and certainly not to arrest us on dubious grounds. Freedom of assembly is a basic human right that must be observed by Russia as well, being a Member of the Council of Europe and present at the G8 Summit today.
Mr President, I trust you will ask Mr Luzhkov and Mr Putin for an explanation on the way that Members of this House were treated.
(Applause)
Many thanks, Mrs in 't Veld. We shall take the steps you propose and do what is necessary. I declare our solidarity with you.